Citation Nr: 0505208	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim for entitlement to service connection for diabetes 
mellitus.

This case was certified and transferred to the Board in June 
2004.  On February 14, 2005, a letter was received from The 
American Legion, with an attached Power of Attorney, signed 
by the veteran on February 9, 2005, authorizing the American 
Legion to be the veteran's representative of record.  The 
letter requested that the claims folder be forwarded to the 
American Legion for their review.  Pursuant to 38 C.F.R. 
§ 20.1304(a)(b) (2004): 

An appellant and his or her representative, if 
any, will be granted a period of 90 days 
following the mailing of notice to them that an 
appeal has been certified to the Board for 
appellate review and that the appellate record 
has been transferred to the Board, or until the 
date the appellate decision is promulgated by the 
Board of Veterans' Appeals, whichever comes 
first, during which they may submit a request for 
a personal hearing, additional evidence, or a 
request for a change in representation. 

Following the expiration of the 90-day period, 
the Board of Veterans' Appeals will not accept a 
request for a change in representation, a request 
for a personal hearing, or additional evidence 
except when the appellant demonstrates on motion 
that there was good cause for the delay.

Because the request to change representative occurred well 
over 90 days after the appeal had been certified to the 
Board, and the request was filed as a letter, and not as a 
motion, as required by law, the Board will not accept the 
request for a change in representation.  This appeal will 
continue, and the file will not be forwarded to the 
American Legion.


FINDINGS OF FACT

1.  The veteran served on the USS Borie in the waters off 
shore of Vietnam from May 1968 to October 1968.

2.  The veteran's active military service in the waters off 
the shore of Vietnam did not include duty in or visitation to 
the Republic of Vietnam.

3.  The veteran did not have "service in the Republic of 
Vietnam" as defined for purposes of VA compensation 
benefits.

4.  Diabetes mellitus, first diagnosed many years after 
service, is not of service origin or related to any incident 
of service.


CONCLUSION OF LAW

Diabetes mellitus, type II was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred, and is not due to herbicide exposure in service.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable RO decision on a 
service-connection claim.   

In August 2002, the veteran requested service connection for 
diabetes mellitus.  In letters dated September 2002, December 
2002 and February 2003, the RO informed the veteran of the 
requirements of VCAA.  A rating action in May 2003 denied 
service connection for the disorder at issue.  The veteran 
filed a timely appeal.  In the September 2003 statement of 
the case, the veteran was provided with the applicable law 
and regulations regarding VCAA.

It appears that the requirements of VCAA were properly 
executed by the RO, including the duty to assist the veteran 
to obtain all available evidence, and the duty to notify him 
of the pertinent law and regulations.  As such, the Board 
concludes that any remaining error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen,  753 F.2d 1349, 1352 (5th Cir. 
1985).  

Factual Background

The veteran's Form DD 214 reflects that he served on the USS 
Borie during the Vietnam War and was awarded the Vietnam 
Campaign Medal and the Vietnam Service Medal, as indicated on 
his Form DD 214.  His personnel file and the deck logs of the 
USS Borie for the period May 1968 to October 1968 reveal that 
the vessel served in the waters off Vietnam.  There is, 
however, no indication that that he disembarked in Vietnam 
for duty or visitation.

The veteran's service medical records show no diagnosis of 
diabetes mellitus.  On both his enlistment examination in 
November 1967 and his separation examination in September 
1969, the veteran had negative results for sugar in 
urinalysis.  

The veteran was initially diagnosed with Type II diabetes 
mellitus in the early 1990s, many years after service.  His 
private medical records reveal that his treatment for 
diabetes mellitus has been continual since December 1993, 
with periodic blood sugar checks by his physician.  


Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board notes that with respect to claims based on exposure 
to herbicides, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases, including diabetes 
mellitus, type II, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.309(e) (2004).  

Diabetes mellitus must be manifest to a degree of 10 percent 
or more at any time after active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
38 C.F.R. § 3.307(a)(6)(ii) (2003); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2004).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic of Vietnam.  See VAOPGCPREC 
27-97.  

Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term 
"Vietnam era" means the period beginning on February 28, 
1961 and ending on May 7, 1975 in the case of a veteran who 
served in the Republic of Vietnam during that period).  See 
VAOPGCPREC 27-97.  Similarly, in another precedent opinion, 
the VA General Counsel concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  
Again, a showing of actual duty or visitation in the Republic 
of Vietnam is required to establish qualifying service in 
Vietnam.

Even if an appellant is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

The evidence indicates that the veteran was first diagnosed 
as having type II diabetes mellitus by a physician in private 
practice in the early 1990s.  The veteran contends that his 
diabetes mellitus was incurred as a result of having been 
exposed to Agent Orange while serving on board the USS Borie 
in the waters off Vietnam.  In this regard, the evidence 
confirms that he served aboard the USS Borie in 1968, which 
was located in the waters off Vietnam on several occasions 
from June 1968 to October April 1968.  

The Board notes that the veteran is not entirely correct in 
his belief, as set forth in his notice of disagreement, that 
the statute and regulation do not have any requirements to 
disembark and that since his DD-214 shows that he served in 
the Republic of Vietnam, he should be granted service 
connection for diabetes as a matter of law.  As noted above, 
VA's General Counsel has held that mere service in such a 
vessel does not constitute service in Vietnam under 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, the evidence of record does not 
show and the veteran has not alleged that he had actual duty 
in or that he visited the Republic of Vietnam at any time 
during service.  Thus, while he has been diagnosed with a 
disease listed at § 3.309(e) (diabetes mellitus), he does not 
have the requisite type of service in the Republic of Vietnam 
as defined by § 3.313(a) and § 3.307(a)(6)(iii), and the 
presumption of exposure to a herbicide agent under 38 C.F.R. 
§ 3.307 does not apply.  

With regard to whether the evidence establishes a direct 
connection between the veteran's service and his development 
of diabetes mellitus, a thorough review of the claims file 
reveals service medical records are silent for any complaints 
of diabetes.  Furthermore, the first diagnosis of diabetes 
mellitus occurred in the early 1990s, many years after 
separation from service, making it impossible to grant him 
presumptive service connection for manifestation of a chronic 
disability within one year after separation from service.  In 
fact there is no medical evidence whatsoever linking his 
diabetes mellitus, first diagnosed in 1993, to his military 
service many decades earlier, to include his alleged exposure 
to Agent Orange. 

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current diabetes mellitus is related to his active 
military service.  The Board does not doubt the sincerity of 
the veteran's belief in this claimed causal connection.  
However, as the veteran is not a medical expert, he is not 
qualified to express an opinion regarding any medical 
causation of his diabetes.  As it is the province of trained 
health care professionals to enter conclusions, which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, competent evidence of record does 
not establish that the veteran served in-country in Vietnam, 
nor does the competent medical evidence establish either a 
compensable manifestation of diabetes mellitus within one 
year of service or a nexus between the veteran's current 
diagnosis and his service.

In reviewing the foregoing, the Board is cognizant of the 
"benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  See 
38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


